35 So. 3d 1017 (2010)
Paul Christopher ORTIZ, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D10-1550.
District Court of Appeal of Florida, Fifth District.
May 28, 2010.
Robert Wesley, Public Defender and Jason Reid, Assistant Public Defender, Orlando, for Appellant.
No Appearance for Appellee.
PER CURIAM.
The petition for belated appeal is granted. A copy of this opinion shall be filed with the trial court and be treated as the notice of appeal from the judgment and sentence in case number CF09-11066-O, in the Circuit Court in and for Orange County, Florida. See Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
MONACO, C.J., SAWAYA and COHEN, JJ., concur.